 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFiesta Publishing Co., Inc., d/b/a Fiesta PrintingCompany and Jorge H. Torres, Attorney. Case23-CA-891727 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 February 1983 Administrative Law JudgeWilliam N. Cates issued the attached decision. Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a motion to strikeRespondent's exceptions to the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Section 102.46(b) of the Board's Rules and Regu-lations sets forth the minimum requirements withwhich exceptions to an administrative law judge'sdecision must comply in order to merit consider-ation by the Board.The exceptions filed in the instant case fail tomeet these standards as they do not allege with anydegree of particularity what error, mistake, oroversight the judge committed or on what groundsthe findings should be overturned. Rather, in its ex-ceptions, the Respondent attempts to recant the tes-timony given by its two principal witnesses at thehearing and asks the Board to accept new testimo-ny. The reasons given for this request are that onewitness did not knowingly make certain statementsat the hearing and the other witness did not testifyas reflected in the record. As these "exceptions" donot put into issue any findings of the judge butrather seek to introduce new evidence, we willgrant the General Counsel's motion to strike theRespondent's exceptions.' Thus, in the absence ofexceptions, the findings, conclusions, and recom-mendations of the judge as contained in his deci-sion shall automatically become the Decision andOrder of the Board.2' We agree with our dissenting colleague that the Board may considerexceptions which do not fully comport with the rules if the exceptionssufficiently designate the portions of the judge's decision which areclaimed to be erroneous. Giddiigs d Lewis, Inc., 240 NLRB 441 fn. 2(1979). In the instant case, however, Respondent's "exceptions" do notchallenge any specific portion of the judge's decision. The Respondentdoes not maintain that the testimony of its two principal witnesses, as re-corded in the official transcript of the proceedings, should be credited ordiscredited. Rather, the Respondent's "exceptions" challenge the very ex-istence of the testimony. As a review of the record indicates the two wit-nesses in question made the statements attributed to them, we cannot, atthis point in the proceedings, permit the Respondent to introduce newevidence to clarify or recant such testimony. To do so would only en-courage parties to lead the Board on fishing expeditions, with the hopethat at some point an irregularity or an error would appear. Aitoo Paint-ing Corp., 238 NLRB 366 (1978).2 Sec. 102.48(a) of the Board's Rules and Regulations, Series 8, asamended. Since this case is one in which no exceptions have been filed,we view it as having no precedential value.268 NLRB No. 94ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Fiesta Pub-lishing Co., Inc., d/b/a Fiesta Printing Company,Laredo, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the Order.MEMBER ZIMMERMAN, dissenting in part.The Respondent's exceptions sufficiently desig-nate the Respondent's points of disagreement withthe judge's decision. Thus, although the exceptionsdo not fully comply with the requirements of Sec-tion 102.46(b), I would not grant the GeneralCounsel's motion to strike them.The judge discredited the testimony of the Re-spondent President Stricker that he did not tell theemployees who were questioning the Respondent'sprocedures for overtime pay that they were allfired. This credibility resolution was based partlyon Production Supervisor Jewell's testimony thatStricker made such a statement and on Stricker'stestimony that he did not know his wife anddaughter were present during the conversationwith the employees and had not discussed thematter with them until preparing for trial. On thebasis of other credited testimony the judge foundthat the Respondent violated Section 8(a)(1) by dis-charging its employees for engaging in the protect-ed concerted activity of questioning the Respond-ent's procedures for overtime pay. The violationrests squarely on the credibility resolution againstthe Respondent.In its exceptions, the Respondent, pro se, specifi-cally protests the judge's finding that ProductionManager Jewell acknowledged that Stricker toldthe employees they were fired and his reliance onStricker's testimony that he was unaware that hiswife and daughter overheard his conversation withthe employees. Clearly the Respondent is challeng-ing the judge's credibility resolution and the viola-tion based on it. While the Respondent's exceptionsdo not fully comply with the requirements of Sec-tion 102.46(b), they sufficiently designate the por-tions of the decision the Respondent claims are er-roneous and do not force the Board to speculate asto what problems are at issue.' In these circum-stances I would not disregard the exceptions.2Thisresult is particularly appropriate here where theRespondent filed the exceptions pro se without thebenefit of legal counsel.i Cf. Aitoo Painting Corp., 238 NLRB 366 (1978).2 See Giddings d Lewis, Inc., 240 NLRB 441 (1979), Rice Growers Assn.of California, 224 NLRB 663 (1976), and Swain Mfg. Co., 201 NLRB 681(1973).660 FIESTA PRINTING CO.I would, however, find the Respondent's excep-tions are without merit as they essentially challengethe credibility resolutions of the judge withoutshowing that the clear preponderance of all rele-vant evidence indicates the resolutions are incor-rect. Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951).DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge: Thismatter was heard before me on November 30, 1982,' atLaredo, Texas. The hearing was held pursuant to a com-plaint and notice of hearing issued by the Regional Di-rector for Region 23 of the National Labor RelationsBoard (the Board) on July 23, and is based on a chargewhich was filed on May 14 by Jorge H. Torres, attor-ney. The complaint in substance alleges that Fiesta Pub-lishing Co., Inc., d/b/a Fiesta Printing Company, theRespondent, on May 3, discharged and thereafter failedand refused to reinstate employees Jesse Fuentes, DavidUribe, Terry Brown, Russell Cooper, David De La Por-tilla, Amado Mireles, Amando Ortiz, Isidro Saucedo, andManuel Mendiola because they engaged in concerted ac-tivities with other employees for the purpose of collec-tive bargaining and other mutual aid and protection. Thedischarges are alleged to have been in violation of Sec-tion 8(aX1) of the National Labor Relations Act, hereinthe Act. The unfair labor practice issues herein werejoined by the Respondent's partial answer of August 12,wherein it denied the commission of the alleged unfairlabor practices.Upon the entire record made in this proceeding, in-cluding my observation of each witness who testifiedherein, and after due consideration of a brief filed bycounsel for the General Counsel, I make the followingFINDINGS OF FACTI. JURISDICTIONParagraph 2 of the complaint and notice of hearing al-leges that, at all times material herein, the Respondentwas a Texas corporation which maintained an office andplace of business in Laredo, Texas, where it was and isengaged in the business of commercial printing. Para-graph 3 of the complaint alleges that, during the yearpreceding issuance of the complaint, the Respondent inthe course and conduct of its business operation pur-chased and received products, goods, and materialsvalued in excess of $50,000 from other enterprises, in-cluding Laredo Paper Company, Clampett Paper Com-pany, Gramm Paper Company, and Palmer Paper Com-pany, located within the State of Texas. Each of theother enterprises received the products, goods, and mate-rials directly from points located outside the State ofTexas. Paragraph 4 of the complaint alleges that the Re-spondent was and is an employer engaged in commerceI All dates hereinafter are 1982 unless otherwise indicated.within the meaning of Section 2(2), (6), and (7) of theAct.The Respondent in a correspondence signed by itspresident, Fred Stricker, captioned, "Response to Com-plaint," stated in part: "Fiesta Publishing Co., Inc., d/b/aFiesta Printing Company, herein responds in numericalorder to the allegations filed against them by Jorge H.Torres, attorney, as follows beginning with his allegationnumber:" Thereafter in the correspondence the Respond-ent responded only to paragraphs 10 of the complaint.The Respondent did not respond in any manner to para-graphs 1-5 of the complaint. The Respondent did not inany manner at any time, either in its partial answer or atthe hearing herein, respond to paragraphs 1-5 of thecomplaint.The complaint after setting forth all of the allegationsstates as follows:YOU ARE HEREBY NOTIFIED that, pursuant toSection 102.20 and 102.21 of the Board's Rules andRegulations, Series 8, as amended, Respondent shallfile with the Regional Director, acting in this matteras agent of the Board, an original and four (4)copies of an Answer to said Complaint within ten(10) days from the service thereof and that, unless itdoes so, all of the allegations in the complaint shallbe deemed to be admitted to be true and may be sofound by the Board. Immediately upon the filing ofits Answer, Respondent shall serve a copy thereofon each of the other parties.Section 102.20 of the Board's Rules and Regulationsprovides as follows:The respondent shall, within 10 days from the serv-ice of the complaint, file an answer thereto. The re-spondent shall specifically admit, deny, or explaineach of the facts alleged in the complaint, unless therespondent is without knowledge, in which case therespondent shall so state, such statement operatingas a denial. All allegations in the complaint, if noanswer is filed, or any allegation in the complaintnot specifically denied or explained in an answerfiled, unless the respondent shall state in the answerthat he is without knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary is shown.Inasmuch as the Respondent failed to specificallyadmit, deny, or explain the facts contained in paragraphs1-5 of the complaint and further because the Respondentdid not state that it was without knowledge with respectto those same paragraphs and no good cause beingshown with respect to its failure to respond to para-graphs 1-5 of the complaint, I shall, therefore, deemthem to be admitted, and I so find that they are admit-ted. See World's Best Janitorial Services, 255 NLRB 582(1981), and World's Best Janitorial Services, 263 NLRBNo. 65 (Aug. 16, 1982).22 It is noted that par. I of the complaint alleges service of the chargeand par. 5 of the complaint alleges that Fred E. Stricker. president, andContinued661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that the Respondent is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESThe essential facts3of the instant case are, with oneexception, undisputed. At approximately 11 a.m., on May3, employees Jesse Fuentes, David Uribe, Terry Brown,Russell Cooper, David De La Portilla, Amado Mireles,Armando Ortiz, and Isidro Saucedo, met as a group withProduction Supervisor Jewell, who was their immediatesupervisor. They informed Jewell that they desired tospeak as a group with President Stricker regarding howthe Respondent paid overtime. Employees Brown andFuentes acted as spokepersons for the group.Production Supervisor Jewell took the employees' re-quest to President Stricker. Jewell returned from hismeeting with Stricker and informed the employees thatStricker would speak with them individually but not as agroup. The employees again informed Jewell that theydesired to speak with Stricker as a group. Jewell againrelayed the employees' request to Stricker and again re-turned giving them the same answer he had previouslygiven. On this occasion, Production Supervisor Jewellwrote the numbers from a forklift on a piece of paperand sent the paper to President Stricker by employeeDavid Uribe.President Stricker asked Uribe to sit down in his officeand then questioned him about what was going on in thewarehouse with all the employees. Uribe explained toStricker that the employees wanted him to explain tothem how he paid overtime, and they wanted him togive his explanation to them in a group. Stricker toldUribe that he had explained the procedure for overtimepayments to each employee when each was hired, and, ifthe employees did not like the way he was paying over-time, they could just leave. Stricker then asked Uribewhere he stood on the matter, and Uribe told him hewas with the rest of the employees. Stricker and Uribeleft Stricker's office and encountered the other employ-ees listed above. Employee Manuel Mendiola had alsojoined the others. The group was gathered in an areaoutside Stricker's office door.4Upon coming out of his office, President Striker askedMendiola what his problem was. Mendiola told Strickerhe was there with the other employees to meet with himas a group. Stricker then turned to employee Brown andMichael A. Jewell, production supervisor, at all times material herein,were supervisors and agents of the Respondent within the meaning ofSec. 2(11) and (13) of the Act. As indicated above, inasmuch as the Re-spondent made no response to these allegations, I deem them to be admit-ted, and I find that the charge was served and that Stricker and Jewellwere, at all times material herein, supervisors and agents of the Respond-ent within the meaning of Sec. 2(11) and (13) of the Act.s Certain meetings took place between certain of the Respondent's em-ployees and Production Supervisor Jewell prior to May 3. 1 do not con-sider it necessary or essential to a resolution of the issues herein to dis-cuss those meetings. I likewise find it unnecessary to discuss in detail theactions of the employees after their confrontation with President Strickeron May 3.4 The employees had decided, as a group, that Uribe had been inStricker's office too long to deliver the piece of paper he had been sentthere with, and they decided to proceed as a group to Stricker's office.asked him to come into his office alone. Brown refusedstating that the employees all wanted to meet with himas a group. Stricker told Brown he was fired. Strickerthen turned to employee Fuentes and asked him to comeinto his office alone. Fuentes likewise refused, and healso stated that the employees wanted to meet withStricker in a group. Stricker told Fuentes he was fired.Stricker then told the group that anyone who refused tocome into his office individually was to consider them-selves fired. Employee Cooper stated to Stricker that hewould have to fire all of them. Stricker responded thatall of them were fired.6The employees then commencedto clock out. Stricker stated for them to remember hehad not fired them-for them to clock back in afterlunch. Employees Brown reminded Stricker that he hadjust fired them all. Stricker then stated to the employeesthat that was right, they were all fired, and for them toget out of the plant. The employees walked out the back-door of the plant and, thereafter, the backdoor, whichnormally was left open, was closed.Discussion and AnalysisIt is without dispute that the employees herein acted inconcert when they attempted to discuss with the Re-spondent the procedures it utilized in arriving at over-time pay. The discussion the employees attempted tohave with the Respondent clearly concerned terms andconditions of their employment. It is well settled that anemployer may not discharge or discriminate against em-ployees who peacefully protest their terms or conditionsof employment. NLRB v. Washington Aluminum Co., 370U.S. 9 (1962). The Respondent violated Section 8(a)(1)of the Act when, on May 3, it discharged the above-re-ferred to employees because they requested to meet withPresident Stricker as a group to discuss overtime. Suchconduct is particularly protected when, as in the instantcase, the concerted activity was not unlawful, violent, inbreach of contract, or otherwise indefensible. See, e.g.,Lewittes Furniture Enterprises, 244 NLRB 810 at 815(1979). The contention of the Respondent that it firedemployees Brown and Fuentes because they disobeyed adirect order is without merit. Such failure on the part ofBrown and Fuentes in the midst of a protected concertedactivity did not constitute insubordination such as to jus-tify their discharge. See Lewittes Furniture Enterprises,5 I have based the events of May 3 on a composite of the testimony ofemployees David Uribe, Jesse Fuentes, and Armando Ortiz. I credit thecomposite testimony of the three employees, each of whom impressed methat they were telling the truth. Their testimony for the greater part wasundisputed. Production Supervisor Jewell, on cross-examination, ac-knowledged that President Stricker had told the employees they were allfired. I do not credit the testimony of President Stricker that he did nottell the employees that they were all fired. I discredit his testimony inthat respect even though his testimony was corroborated by that of hiswife Barbara Stricker and his daughter Teresa Stricker. PresidentStricker readily admitted that he fired employees Brown and Fuentes.Stricker also acknowledged that he was emotional and angry at the time.I am convinced that the recollection of the events as described by thethree employee witnesses, and corroborated by Production SupervisorJewell, is more reliable than the testimony of the Strickers. I am also per-suaded that the overall creditability of Stricker was diminished greatlywhen he testified that he did not know his wife and daughter werepresent during the conversation with the employees and that the three ofthem never discussed it until the preparation for the hearing herein.662 FIESTA PRINTING CO.above. The Respondent's contention that it did not dis-charge the remaining employees in the group is simplynot borne out by the credited facts. The foregoing factscompel the conclusion that counsel for the GeneralCounsel established a prima facie case that the dischargesby the Respondent were motivated by the protected con-certed activities of its employees. The Respondent failedto rebut the General Counsel's prima facie case.I, therefore, conclude and find that the Respondentviolated Section 8(a)(1) of the Act when, on or aboutMay 3, it discharged and thereafter failed and refused toreinstate employees Jesse Fuentes, David Uribe, TerryBrown, Russell Cooper, David De La Portilla, AmadoMireles, Armando Ortiz, Isidro Saucedo, and ManuelMendiola.CONCLUSIONS OF LAW1. Fiesta Publishing Co., Inc., d/b/a Fiesta PrintingCompany is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent violated Section 8(a)(1) of the Actwhen, on or about May 3, it discharged and thereafterfailed and refused to reinstate employees Jesse Fuentes,David Uribe, Terry Brown, Russell Cooper, David DeLa Portilla, Amado Mireles, Armando Ortiz, Isidro Sau-cedo, and Manuel Mendiola for engaging in protectedconcerted activity.3. The Respondent's unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.It having been found that the Respondent in violationof Section 8(a)(1) of the Act unlawfully terminated theemployment of Jesse Fuentes, David Uribe, TerryBrown, Russell Cooper, David De La Portilla, AmadoMireles, Armando Ortiz, Isidro Saucedo, and ManuelMendiola, I shall recommend that the Respondent be or-dered to offer them full reinstatement to their former, orsubstantially equivalent, positions of employment withoutprejudice to their seniority or other rights and privilegesand make them whole for any loss of pay they may havesuffered by reason of the discrimination against themwith interest. Backpay shall be computed in accordancewith F. W. Woolworth Co., 90 NLRB 289 (1950), interestshall be computed as prescribed in Florida Steel Corp.,231 NLRB 651 (1977). See generally Isis Plumbing Co.,138 NLRB 716 (1962). Further, it is recommended thatthe Respondent expunge from its files any reference tothe May 3 discharge of the above-named employees andnotify each of them in writing that this has been doneand that evidence of their unlawful discharge will not beused as a basis for future personnel actions against them.See Sterling Sugars, 261 NLRB 472 (1982). It is recom-mended that the Respondent post the attached notice.On the foregoing findings of fact and conclusions oflaw and the entire record, I issue the following recom-mendedORDER6The Respondent, Fiesta Publishing Co., Inc., d/b/aFiesta Printing Company, Laredo, Texas, its officers,agents, successors, and assigns, shallI. Cease and desist from(a) Discharging or otherwise discriminating againstany of its employees for engaging in protected concertedactivity for the purpose of learning how overtime iscomputed or for other mutual aid and protection.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them in Section 7 of the Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Jesse Fuentes, David Uribe, Terry Brown,Russell Cooper, David De La Portilla, Amado Mireles,Armando Ortiz, Isidro Saucedo, and Manuel Mendiolaimmediate and full reinstatement to their former jobs or,if their former jobs no longer exist, to substantiallyequivalent positions of employment without prejudice totheir seniority and other rights and privileges and makethem whole for any loss of earnings they may have suf-fered by reason of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b) Expunge from its files any reference to the May1982 discharge of employees Jesse Fuentes, David Uribe,Terry Brown, Russell Cooper, David De La Portilla,Amado Mireles, Armando Ortiz, Isidro Saucedo, andManuel Mendiola and notify each of them, in writing,that this has been done, and that evidence of their unlaw-ful discharge will not be used as a basis for future per-sonnel actions against them.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts of backpay due under theterms of this Order,(d) Post at its Laredo, Texas facility copies of the at-tached notice marked "Appendix."'7Copies of the notice,on forms provided by the Regional Director for Region23, shall be signed by the Respondent's authorized repre-sentative and posted immediately upon receipt and main-tained by the Respondent for 60 consecutive days in con-spicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall be6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material,(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law in certain ways. We have been orderedto post this notice.The National Labor Relations Act gives you, as em-ployees, certain rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representativeof your own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances.WE WILL NOT discharge our employees or otherwisediscriminate against them because they engage in pro-tected concerted activity for the purpose of understand-ing how overtime is paid, or for other mutual aid andprotection.WE WILL offer Jesse Fuentes, David Uribe, TerryBrown, Russell Cooper, David De La Portilla, AmadoMireles, Armando Ortiz, Isidro Saucedo, and ManuelMendiola immediate and full reinstatement to theirformer jobs or, if their former jobs no longer exist, tosubstantially equivalent positions of employment withoutprejudice to their seniority or other rights and WE WILLmake them whole for any loss of pay they may have suf-fered by reason of our discrimination against them withinterest.WE WILL expunge from our files any reference to theMay 1982 discharge of employees Jesse Fuentes, DavidUribe, Terry Brown, Russell Cooper, David De La Por-tilla, Amado Mireles, Armando Ortiz, Isidro Saucedo,and Manuel Mendiola and WE WILL notify them that thishas been done, and that evidence of this unlawful con-duct will not be used as a basis for future personnel ac-tions against them.FIESTA PUBLISHING Co., INC. D/B/AFIESTA PRINTING COMPANY664